Citation Nr: 0831966	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
2004 for the grant of a 10 percent evaluation for 
pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased evaluation for pseudofolliculitis barbae (PFB).  

In May 2007, the veteran requested a personal hearing before 
the Board.  In January 2008, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that there are outstanding 
procedural requirements with which VA must comply.  
Specifically, the veteran must be provided notice of the 
information and evidence necessary to substantiate the claim 
for an earlier effective date.  This notice should also 
describe information and evidence that VA would seek to 
provide, and information and evidence that the veteran is 
expected to provide.  Additionally, the veteran has not 
received proper notice as defined by recent case law as it 
pertains to his claim for an increased rating for PFB.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Corrective 
notice must be sent.

Additionally, the limited medical evidence of record lacks 
specificity and does not address the elements necessary for 
consideration under the relevant diagnostic codes, to include 
whether the veteran's skin condition has resulted in scarring 
or disfigurement of the face and neck.  As such, the medical 
evidence of record is insufficient to decide the claim for an 
increased evaluation.  

Furthermore, the veteran is not available for a VA 
Compensation and Pension (C&P) examination because he is 
currently incarcerated.  The RO has attempted to make 
accommodations to secure the examination, but they have been 
unsuccessful.  See VA examination note, February 2005.  
Additional steps must be taken to obtain sufficient medical 
evidence to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an earlier effective date, to 
include information and evidence that VA 
would seek to provide, and information and 
evidence that the veteran is expected to 
provide.

2.  Provide the veteran with proper notice 
pertaining to his claim for increased 
rating for pseudofolliculitis barbae.  In 
particular, notify the veteran that to 
substantiate his claim, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disabilities 
and the effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
the veteran may submit must also be 
included. 

The letter must indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It must also provide notice with respect 
to the requirements of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7806.

3.  Contact the Florida Department of 
Corrections to ascertain whether 
accommodations may be made to afford the 
veteran a VA examination at this time.  If 
so, schedule the veteran for a C&P exam 
for skin diseases, to include scars if 
appropriate.

4.  If a VA examination remains infeasible 
at this time, obtain unretouched color 
photographs of the affected areas of the 
veteran's skin, to include close front and 
bilateral views of the neck and face area 
traditionally associated with shaving.

This photographic evidence must be 
associated with the claims file, which 
should then be forwarded in its entirety 
to a C&P examiner for skin conditions.  In 
lieu of a personal examination of the 
veteran, the examiner is asked to prepare 
a medical advisory opinion addressing all 
of the relevant diagnostic criteria 
pertaining to the veteran's skin 
condition.  

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative, should one be appointed, 
must be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The veteran should then be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

